Citation Nr: 1712481	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  03-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a head injury with headaches (head injury residuals) prior to October 23, 2008.

2.  Entitlement to a rating in excess of 40 percent for a traumatic brain injury (TBI) since October 23, 2008.

3.  Entitlement to service connection for left shoulder disorder, to include as secondary to service-connected residuals, closed reduction, dislocation of the right shoulder.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1986 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 (head injury residuals and left shoulder disorder) and June 2013 (TBI) rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey, and Philadelphia, Pennsylvania, respectively.  Jurisdiction of the appeal currently lies with the Philadelphia RO.

The Board remanded the appeal in October 2007 and June 2016.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for an increased rating for head injury residuals and TBI, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As noted by the Board in June 2016, the Veteran has been represented by several different veterans' service organizations and private attorneys during the course of the appeal.  As he has not appointed a new representative since his last representative withdrew from representation, he is unrepresented in his appeal.

As was also noted in the June 2016 remand, the RO assigned separate ratings for migraines and tinnitus as residuals of a TBI in a June 2013 rating decision, and the Veteran did not express any disagreement with regard to the propriety of the separately assigned ratings.  As such, the Board again finds that ratings assigned for residuals of a head injury prior to October 23, 2008, and a TBI thereafter are the only issues on appeal relating to the Veteran's original claim for an increased rating for his head injury residuals.

In his March 2003 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In May 2007, the Veteran's then-representative requested to cancel the hearing due to the Veteran's incarceration.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board notes that two issues were referred in the June 2016 decision:  waiver of overpayment to the Veteran and entitlement to special monthly compensation (SMC) benefits.  The evidence of record, including a June 2016 rating decision and notice letter, indicate that the SMC issue has been adjudicated.  Regarding the Veteran's request for a waiver of overpayment, it still remains unclear from the evidence of record whether this issue has been adjudicated.  To the extent the issue of waiver of overpayment has not been fully adjudicated, it is again referred for appropriate action.

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's head injury was manifest by purely subjective complaints, to include headaches.

2.  Since October 23, 2008, the objective evidence shows that the Veteran's TBI was rated as "2" in one facet; the TBI was not shown to be rated as a "3" in one or more facets or "total" in the consciousness facet.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for a rating in excess of 10 percent for head injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code (DC) 8045, 9304 (effective prior to October 23, 2008).

2.  Since October 23, 2008, the criteria for a rating in excess of 40 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, DC 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by February 2007, May 2011, and October 2011 letters, after which the Veteran's claim was readjudicated in August 2013, October 2014, and August 2016 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Relevant to the duty to assist, the Veteran's service treatment records, various private treatment records, Social Security Administration (SSA) records, and VA treatment records have been obtained and considered.  The Board notes that the Veteran has vaguely referenced treatment during his incarceration at Green Haven Correctional Facility (Green Haven).  In this regard, the Veteran's SSA records, which have also been associated with the file, include a letter from Green Haven indicating that the Veteran had been transferred to another institution and that SSA's request for records would be forwarded to the Medical Records Department; however, no prison medical records are apparent in the Veteran's SSA records or his claims file.  However, the Veteran was repeatedly advised during the course of the appeal that VA would attempt to procure any relevant records that he identified and provided an authorization for, but that he was ultimately responsible for ensuring that relevant records were associated with his file.  The Veteran has not submitted the records from Green Haven, nor has he provided a release to allow VA to obtain such records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Consequently, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded numerous VA examinations during the nearly 16 year course of the appeal.  The Veteran has been an active participant in his appeal and has submitted vague statements that could be construed as challenging the validity of his examinations.  However, as he has not pointed to any specific reason for the Board to question the validity of the examination findings, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected head injury residuals and TBI as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").  Moreover, the Veteran has not alleged that his TBI has worsened in severity since the July 2016 VA examination.  Rather, with respect to such claim, he argues that the evidence reveals that this disability has been more severe than the currently assigned ratings.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Furthermore, the Board finds there has been substantial compliance with the Board's October 2007 and June 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in October 2007, the matter was remanded in order to obtain updated VA treatment records, afford the Veteran proper VCAA notice, and to provide the AOJ with an opportunity to readjudicate the appeal following the provision of proper notice.  Subsequently, updated VA treatment records were obtained, the Veteran was afforded proper notice in May 2011 and October 2011 letters, and the AOJ readjudicated the appeal in August 2013, October 2014, and August 2016.  Additionally, in June 2016, the Board remanded the matter in order to afford the Veteran with a new VA examination so that attempts could be made to differentiate his posttraumatic stress disorder (PTSD) and TBI symptoms.  Such was accomplished in July 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2007 and June 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, the Board has considered whether staged ratings are warranted up to one year prior to the date of October 2001 claim.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Prior to October 23, 2008, the Veteran's service-connected head injury residuals were evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8045-9304 (effective prior to October 23, 2008).  Since October 23, 2008, his TBI has been evaluated as 40 percent disabling under 38 C.F.R. § 4.124a, DC 8045 (2016).

In this regard, the criteria for evaluating a TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See also 38 C.F.R. § 4.124a, Note (5).  Note (5) to § 4.124a also states that a Veteran may request review under the new regulations and a rating under the revised criteria will not have an effective date prior to October 23, 2008.  As noted in the June 2016 remand, the Veteran's prior representative requested application of the new regulations in a May 2010 submission.

The rating criteria in effect prior to October 23, 2008, provide that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the DCs specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, are rated as 10 percent disabling and no more under DC 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, DCs 8045, 9304 (effective prior to October 23, 2008).

Revised Diagnostic Code 8045 states that there are three main areas of 
dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 (2016).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions include goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  As noted in the Introduction section above, the Veteran has been assigned a separate evaluation for a distinct diagnosis of migraines; such issue is not presently before the Board.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  As noted in the June 2016 Board remand, the Veteran is separately service-connected for PTSD related to military sexual trauma, not as secondary to his service-connected head injury residuals and TBI.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Again, as noted in the Introduction section above, the Veteran has been assigned a separate evaluation for a distinct diagnosis of tinnitus related to his TBI; such issue is not presently before the Board.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, VA is to evaluate under the most appropriate DC.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

DC 8045 instructs that VA should consider the need for SMC for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5):  A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, DC 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114 , if applicable.  38 C.F.R. § 4.124a, DC 8045 (2016).


Head Injury Residuals Prior to October 22, 2008

By way of background, the Board notes that service connection for the Veteran's head injury residuals was awarded in a June 1989 rating decision, which assigned a 10 percent rating, effective October 21, 1987.  The Veteran's instant claim for an increased rating was received by VA on October 1, 2001.

In a December 2001 statement, the Veteran reported experiencing headaches, dizziness, blurred vision, and impaired sleep.  Shortly thereafter, during a February 2002 VA neurological disorders examination, the Veteran reported experiencing headaches since his fall from a ladder during service.  He described his headaches as mostly on the right frontal region, with occasional shifting to the left frontal, then spreading all over the head and lasting for several hours to a day.  They were occasionally throbbing and pounding and sometimes caused a sensation of cranial pressure, nausea, vomiting, or spotted vision.  He also reported experiencing light and sound sensitivity.  He indicated the headaches occurred three to four times per week and that he used prescription medication to treat his symptoms.  The Veteran did not report having seizures or nerve paralysis and there was no indication of multi-infarct dementia.  On examination, funduscopy examination was benign, motor strength was full, deep tendon reflexes (DTRs) were full and symmetrical.  The Veteran was able to touch his finger to his nose and his heel to his shin.  The examiner noted a diagnosis of migraine and tension headaches.  No physical manifestations of his headaches were noted on examination; solely subjective symptoms were observed.

While receiving VA treatment in March 2003, the Veteran denied experiencing headaches.  Two weeks later, he reported experiencing frontal headaches that caused his vision to blur, made him nauseous, and resulted in him vomiting.  He requested Demoral but was provided with Toradol and Tramadol instead.

The Veteran underwent another neurological examination in November 2004 at which time he reported that his headaches were intense, throbbing, pounding, and sometimes became dull and pressure-like.  Additionally, he noted occasional nausea, blurred vision, and light and sound sensitivity.  Regarding the frequency of his headaches, he noted experiencing them two to three times per week and indicated that they lasted for hours to days.  The Veteran did not report having seizures or nerve paralysis and there was no indication of multi-infarct dementia.  On examination, his nerves were intact, his pupils were reactive to light, and his funduscopic examination was benign.  He had full motor strength and normal DTRs.  He was still able to touch his finger to his nose and his heel to his shin, with some difficulty.  His sensation to pinprick, pain, and vibration were intact.  The examiner noted a diagnosis of posttraumatic headache disorder (migraine and tension type).  Again, no physical manifestations of his headaches were noted on examination; solely subjective symptoms were observed.

In October 2006 the Veteran was afforded a third VA neurological disorders examination which was performed at Green Haven.  He reported daily headaches that were exclusively on the left side of his head and he denied using medication to treat his symptoms.  The Veteran did not report having seizures or nerve paralysis and there was no indication of multi-infarct dementia.  On physical examination, there was no evidence of tics, paramyoclonus, chorea, or choreiform disorders.  During a concurrent general medical examination, his gait, speech, and coordination were intact and his reflexes were physiologic.  Additionally, during a psychiatric examination performed that day he was noted to be fully oriented with no indication of a formal thought disorder.  The examiner diagnosed him with posttraumatic headache disorder consistent with migraines, which were self-limiting and quite stable.

In a November 2006 statement, the Veteran reported experiencing headaches that caused dizziness, vomiting, loss of balance, and the like.  He claimed the condition had been progressively worse since his discharge from service.  While receiving VA treatment in April 2008, the Veteran reported experiencing chronic prostrating headaches with nausea and blurred vision.  A week later, he reported a throbbing headache that caused him to see silvery lines.  Several months later in July 2008, he indicated that his headaches did not occur that frequently and that prescription medication helped with his symptoms.  The following month, he denied experiencing headaches or dizziness.

The Board has reviewed all of the evidence for the period prior to October 23, 2008, but finds a rating in excess of 10 percent is not warranted for the Veteran's head injury residuals.  In this regard, the old criteria for rating TBI dictates that purely subjective complaints, such as headaches, dizziness, insomnia, and the like, will be rated 10 percent disabling and no more under DC 9304.  38 C.F.R. § 4.124a.  During this period of the appeal, the Veteran consistently reported experiencing subjective headaches with varying levels of intensity and symptoms.  These subjective symptoms are contemplated by the currently assigned 10 percent rating.  Indeed, a rating in excess of 10 percent for brain disease due to trauma is not assignable in the absence of multi-infarct dementia.  Notably, the Veteran has not alleged, and the medical evidence of record does not reveal, a diagnosis of multi-infarct dementia.  Additionally, there is no evidence that the Veteran experienced purely neurological symptoms such as epileptiform seizures, or facial nerve paralysis.  Consequently, the Board finds that the only residual from the Veteran's TBI during this period was his headaches and per 38 C.F.R. § 4.124a, DC 8045-9304, a rating in excess of 10 percent is not warranted for such subjective symptomatology.  Accordingly, a rating in excess of 10 percent for head injury residuals prior to October 23, 2008, is not warranted.

TBI Since October 23, 2008

For the period beginning on October 23, 2008, under revised DC 8045, a rating in excess of the currently assigned 40 percent would require a "total" evaluation to be assigned for one or more facets or a "3" to be assigned as the highest level of facet.   However, as discussed below, the most probative evidence of record reflects that, during this entire period, the highest level of severity for any facet was "2" and, a rating in excess of 40 percent is therefore not warranted.

In this regard, the currently assigned rating is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/ behavioral disabilities found on examination, including tinnitus and headaches, that were determined to be residuals of the Veteran's TBI have been evaluated separately and the Veteran has not challenged the propriety of those separately assigned ratings.  

Since October 23, 2008, the Veteran's TBI facets have been ranked, at worst, as follows:

In conjunction with a July 2012 TBI examination, a level of severity of "2" was assigned for the "Memory, Attention, Concentration, Executive Functions" facet, indicating that the examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  A higher level of severity of "3" is not warranted unless an examiner finds objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Notably, a July 2016 TBI examiner only found evidence of a subjective complaint of mild memory loss, attention, concentration, or executive functions, without objective evidence on testing.  Such symptoms are only commensurate with a lesser level of severity of "1".

The 2012 and 2016 examiners assigned a level of severity of "1" for the "Judgment" facet, indicating that they found evidence that the Veteran had mildly impaired judgment, including when making complex or unfamiliar decisions.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of moderately impaired judgment for complex or unfamiliar decisions; the inability to identify, understand, and weigh alternatives and understand the consequence of choices; and impairment in the ability to make a reasonable decision, but little difficulty with simple decision making.

The 2012 and 2016 examiners assigned a level of severity of "0" for the "Social Interaction" facet, indicating that they found the Veteran's social interaction to be routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate. 

Similarly, the examiners assigned a level of severity of "0" for the "Orientation" facet, indicating that they found evidence that the Veteran was always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasional disorientation to one of the four aspects of orientation (person, time, place, situation).  

The examiners also assigned a level of severity of "0" for the "Motor Activity" facet, indicating that they found the Veteran's motor activity to be normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of normal motor activity most of the time, but mildly slowed at other times due to apraxia. 

Turning to the "Visual, Spatial Orientation" facet, the 2012 examiner assigned a level of severity of "1", indicating that she found evidence such as mildly impaired visual and spatial orientation resulting in the Veteran occasionally getting lost in unfamiliar surroundings or experiencing difficulty reading maps or following directions, while retaining the ability to use assistive devices such as GPS (global positioning system).  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as moderately impaired visual and spatial orientation resulting in getting lost in unfamiliar surroundings, difficulty reading maps, following directions, judging distance, and using assistive devices such as GPS.  Notably, the 2016 examiner assigned a level of severity of "0" for this facet indicating that he found the Veteran's visual and spatial orientation to be normal.  

The 2012 examiner assigned a "1" regarding the level of severity for the "Subjective Symptoms" facet, indicating that she found evidence of three or more subjective symptoms that mildly interfered with the Veteran's work, instrumental activities of daily living, or his close relationships.  Examples of findings that might be seen at this level of impairment include:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, and hypersensitivity to light or sound.  Notably, the 2012 examination report indicates that the Veteran reported subjective symptoms of headaches and tinnitus.  Thereafter, these subjective symptoms were separately service-connected as secondary to the Veteran's TBI and, therefore, there were no longer three or more subjective symptoms that could establish entitlement to the "1" level of severity.  In this regard, the 2016 examiner only assigned a level of severity of "0" for this facet, noting that the Veteran had some subjective symptoms that did not interfere with employment, instrumental activities of daily living, or the Veteran's close relationships.  

Turning to the "Neurobehavioral Effects" facet, the 2012 examiner assigned a level of severity of "1" indicating that she found evidence that the Veteran had one or more neurobehavioral effects that occasionally interfered with his workplace interactions or social interactions.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  Notably, the 2016 examiner only assigned a level of severity of "0" for this facet, noting that while the Veteran had neurobehavioral effects, they did not interfere with his workplace or social interactions.

The 2012 and 2016 examiners assigned a level of severity of "0" for the "Communication" facet, indicating that the examiners found the Veteran capable of communicating by spoken and written language with the ability to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of occasionally impaired comprehension or expression of spoken or written language with the ability to communicate complex ideas. 

Both examiners found that the Veteran had a normal state of consciousness.

As noted, the rating assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined on examination.  Only one rating is assigned for all the applicable facets.  The evaluation assigned is 40 percent based upon the highest severity level of "2," which was assigned by the 2012 examiner for the "Memory, Attention, Concentration, or Executive Functions" facet.

Regarding the level "2" severity assigned for this facet, as noted in the June 2016 Board remand, in November 2013, the Veteran underwent a VA PTSD examination at which time the examiner stated that the Veteran's PTSD and TBI symptoms could be differentiated and specifically noted that the Veteran's impaired concentration was attributable to his PTSD.  Similarly, pursuant to the 2016 remand the Veteran was afforded another VA PTSD examination in July 2016 and that examiner also stated that the Veteran's TBI and PTSD symptoms could be differentiated and his impaired concentration is related to his PTSD, not his TBI.

As the Veteran's PTSD symptom of impaired concentration overlaps with the symptoms in the "Memory, Attention, Concentration, or Executive Functions" facet (the Veteran's sole level 2 facet that can warrant a 40 percent rating for the TBI), the Veteran may not be awarded a 40 percent evaluation under 8045 and a 70 percent rating DC 9411 for PTSD unless he experiences symptoms under the "Memory, Attention, Concentration, or Executive Functions" facet that do not overlap with his PTSD symptoms.  Allowing the Veteran to receive a 40 percent rating for TBI and a 70 percent rating for PTSD based in part on the same symptoms constitutes impermissible pyramiding.  Stated differently, the Board must consider whether the Veteran's level "2" assessment is based exclusively on impaired concentration or whether other symptoms justify the award. 
 
Turning to the evidence, the 2012 TBI examiner did not elaborate as to what symptoms resulted in a level "2" impairment of the "Memory, Attention, Concentration, or Executive Functions" facet.  Notably, while the 2016 examiner only assigned a level "1" for this facet, he did provide insight as to what symptoms the Veteran has in this area as he noted the Veteran scored 28/30 on a mini-mental state examination that is used to measure cognitive impairment.  While they were not tasked with assessing the severity of the Veteran's TBI symptoms, the 2013 and 2016 VA PTSD examiners both determined that it was possible to differentiate between the Veteran's PTSD symptoms and his TBI symptoms and both found impaired concentration was exclusively a PTSD symptom.  The 2013 examiner further noted that the Veteran's TBI might amplify the PTSD symptoms and that his TBI may impact his personality disorders.  The 2016 PTSD examiner provided a concrete list of symptoms of the Veteran's TBI symptoms and determined the following symptoms were associated with that disability:  forgetfulness, problems with attention-span, distractibility, poor short-term and long-term memory, headaches, difficulty completing tasks, and blurred vision.  Given the 2016 TBI examiner's reference to a possible cognitive impairment and the 2016 PTSD examiner's finding that the Veteran experienced problems with attention-span and memory loss, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran experiences symptoms under the "Memory, Attention, Concentration, or Executive Functions"  facet that do not overlap with his PTSD symptoms.  As such, the Veteran's 40 percent rating based on a level "2" rating in the "Memory, Attention, Concentration, or Executive Functions" facet is warranted.  However, as the Veteran has not been deemed to have a level "3" impairment in any facet, a higher 70 percent rating is not warranted for the appeal period beginning October 23, 2008.  

Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his head injury residuals and TBI are more severe than the current disability ratings reflect and that he should be assigned a higher rating based on his use of medication.  The Board recognizes that the rating criteria for assessing the severity of head injuries and TBI do not specifically contemplate the use of medication to ameliorate symptoms.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication.")  

However, the Board finds that, even when considering the symptoms the Veteran may experience when not aided by the ameliorative effect of medication, higher ratings are not warranted as there is no probative evidence indicating that, absent medication, the Veteran would experience multi-infarct dementia or symptomatology reflecting a level "3" rating pursuant to DC 8045 (2016).  In this regard, while the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

Further, regarding the period since October 23, 2008, it must be emphasized that the assignment of disability ratings for residuals of a TBI are derived by a mechanical application of the rating schedule to the severity for each facet of cognitive impairment are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the studies of record.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Additionally, given the change in the law during the appeal period, the Board must apply whichever law is more favorable beginning October 23, 2008.  See VBA Fast Letter 8-36 (October 24, 2008); see also 38 C.F.R. § 4.124a, Note 5.  However, during the entire appeal the Veteran's symptoms have been limited to subjective manifestations of his disability and, therefore, he would be entitled to a lower rating under the old rating criteria.  38 C.F.R. § 4.124a, DC 8045 (as in effect prior to October 23, 2008).  Thus, the assignment of a 40 percent rating under the current rating criteria is more favorable to the Veteran.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected head injury residuals and TBI; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning further staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected head injury residuals and TBI with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, impairment in memory, judgment, visual and spatial orientation, subjective symptoms, and neurobehavioral effects.  Furthermore, the Veteran's distinct co-morbid diagnoses have been separately rated and benefit has been resolved in the Veteran's favor to allow for the maximum possible rating for his TBI-related disabilities.  To the extent the Veteran experiences difficulty related to his subjective head injury and TBI symptoms, such are contemplated by the 10 and 40 percent ratings assigned during the course of the appeal.  Therefore, there are no additional symptoms of the Veteran's service-connected head injury residuals and TBI that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, supra; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

While entitlement to SMC has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991) and the possibility that a TBI injury may result in the loss of use of an extremity, sensory impairments, erectile dysfunction (ED), or the need for regular aid and attendance.  However, the evidence of record does not support a finding that the Veteran's head injury residuals or TBI have resulted in any symptoms resulting in the loss of use of an extremity or ED, or otherwise satisfy the criteria for aid and attendance.    

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Board notes that, in a June 2013 rating decision, the Veteran was awarded a TDIU as of October 23, 2008, based, in part, on his TBI disability.  Consequently, a TDIU is moot as of October 23, 2008.  With regard to the appeal period prior to such date, as fully explained in the Board's June 2016 decision, the Veteran's claim for a TDIU was denied by the RO in May 2004, November 2006, and December 2009 rating decisions and the Veteran did not perfect such issue for appellate review.  Furthermore, such issue has not been otherwise raised by the record prior to October 23, 2008, as his head injury residuals did not affect his ability to seek and maintain gainful employment.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim); Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims).  

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's head injury residuals prior to October 23, 2008, and in excess of 40 percent for TBI thereafter.  Therefore, the benefit of the doubt doctrine is not applicable and the Veteran's claim for increased ratings is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 10 percent for head injury residuals prior to October 23, 2008, is denied.

A rating in excess of 40 percent for TBI since October 23, 2008, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a left shoulder disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, another VA opinion is required prior to adjudication of this claim.  Specifically, as noted in the June 2016 remand, an examination and opinion were obtained in August 2012.  However, the opinion provided was internally inconsistent as the examiner initially noted the Veteran's January 1987 service treatment record documenting a report of bilateral shoulder pain and subsequently indicated that there were no left shoulder complaints or conditions noted in the Veteran's service treatment records.  Additionally, the examiner failed to provide an opinion regarding any possible aggravation of the Veteran's left shoulder disorder by his service-connected right shoulder disability.  Thus, the Board remanded the claim for procurement of a new VA examination and opinion as to whether the Veteran's left shoulder disorder is directly related to service or whether it is caused or aggravated by his service-connected right shoulder disability.

Accordingly, the Veteran was afforded a VA shoulder examination in July 2016.  Following examination of the Veteran and a review of the record, the July 2016 examiner opined that it was less likely than not that the Veteran's left shoulder disorder was caused by his service.  In support thereof, the examiner stated "...[the Veteran] has severe [degenerative joint disease (DJD)] of the left shoulder, he has a h[istory] of [avascular necrosis (AVN)], which resulted in hip replacement.  This level of DJD is not caused by overuse of a joint or trauma, but most likely due to his AVN or some genetic component."  The exact same opinion was provided in support of the examiner's opinion that the Veteran's left shoulder disorder was not proximately due to or the result of his service-connected right shoulder disability.  Unfortunately, the Board finds that remand for another VA opinion is necessary as the opinion provided is inadequate to decide the claim.  In this regard, the examiner does not explain how a diagnosis of AVN in the Veteran's hip relates to his left shoulder disability.  Further, the examiner failed to provide a rationale for the opinion that the Veteran's service-connected right shoulder disability did not cause his left shoulder disorder and did not provide an opinion as to whether the service-connected right shoulder disability could have aggravated the left shoulder disorder.  Thus, remand is again required for procurement of an opinion that adequately addresses all of the Veteran's theories of entitlement with clear rationales supporting the proffered opinions.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's July 2016 shoulder examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should respond to the following:

(a)  Identify all current diagnoses of the Veteran's left shoulder.

(b)  For each diagnosed left shoulder disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his January 1987 complaint of bilateral shoulder pain or his June 1987 fall down a ladder?  If the opinion provided is negative and relies on the Veteran's diagnosis of AVN and his hip replacement, please thoroughly explain why such conditions and treatment are relevant to the left shoulder claim.

(c)  Is it at least as likely as not that the Veteran's diagnosed left shoulder disorder is caused OR aggravated by his service-connected right shoulder disability?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


